      Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAUN PATRICK AUSTIN,                      :
             Plaintiff,                    :      1:18-cv-1949
                                           :
       v.                                  :      Hon. John E. Jones III
                                           :
C.O. HAMMERS, et al.,                      :
              Defendants.                  :

                                MEMORANDUM

                                  August 3, 2020

       Plaintiff Shaun Patrick Austin (“Austin”) commenced this civil rights action

pursuant to 42 U.S.C. § 1983, in the United States District Court for the Eastern

District of Pennsylvania on October 1, 2018. (Doc. 1). Shortly thereafter, the

matter was transferred to this Court. (Doc. 5). On September 3, 2019, pursuant to

the Court’s August 13, 2019 Memorandum and Order (Doc. 35), Austin filed a

“Court Ordered Amended Complaint.” (Doc. 37).

       Presently pending is Defendants’ motion (Doc. 38) to dismiss the amended

complaint for failure to comply with the pleading requirements set forth in Federal

Rules of Civil Procedure 8 and 20, and for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6).1 For the reasons set forth below, the



1
    Defendants also seek to dismiss the Amended Complaint attached to Austin’s “Motion for
Separate Filing.” (Doc. 36). This portion of Defendants’ motion will not be considered; the
      Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 2 of 10




motion pursuant to Federal Rule of Civil Procedure 12(b)(6) will be granted.

I.     STANDARDS OF REVIEW

       In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996). The court must accept as

true the factual allegations in the complaint and draw all reasonable inferences

from them in the light most favorable to the plaintiff. Phillips v. Cnty of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008). A district court ruling on a motion to

dismiss may consider the facts alleged on the face of the complaint, as well as

“documents incorporated into the complaint by reference, and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007).

       However, “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”).



Court issued an Order (Doc. 41) on October 16, 2019, denying Austin’s motion without
prejudice to his right to pursue those claims in a new action.
                                              2
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 3 of 10




      Under the pleading regime established by [Bell Atl. Corp. v.] Twombly,
      550 U.S. 544 (2007) and Iqbal, a court reviewing the sufficiency of a
      complaint must take three steps. First, it must “tak[e] note of the
      elements [the] plaintiff must plead to state a claim.” Iqbal, 556 U.S. at
      675, 129 S.Ct. 1937. Second, it should identify allegations that,
      “because they are no more than conclusions, are not entitled to the
      assumption of truth.” Id. at 679, 129 S.Ct. 1937. See also Burtch v.
      Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere
      restatements of the elements of a claim are not entitled to the
      assumption of truth.” (citation and editorial marks omitted)). Finally,
      “[w]hen there are well-pleaded factual allegations, [the] court should
      assume their veracity and then determine whether they plausibly give
      rise to an entitlement to relief.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.

Connelly v. Lane Const. Corp., 809 F.3d 780, 787–88 (3d Cir. 2016) (internal

citations, quotations and footnote omitted). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556

U.S. at 679 (quoting FED.R.CIV.P. 8(a)(2)). At the second step, the Court

identities those allegations that, being merely conclusory, are not entitled to the

presumption of truth. Twombly and Iqbal distinguish between legal conclusions,

which are discounted in the analysis, and allegations of historical fact, which are

assumed to be true even if “unrealistic or nonsensical,” “chimerical,” or

“extravagantly fanciful.” Iqbal, 556 U.S. at 681. Deciding whether a claim is

plausible is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id.



                                           3
      Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 4 of 10




II.   DISCUSSION

      Section 1983 of Title 42 of the United States Code offers private citizens a

cause of action for violations of federal law by state officials. See 42 U.S.C. §

1983. The statute provides, in pertinent part, as follows:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress....

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

      Austin includes five claims in his Amended Complaint. (Doc. 37).

      A.     Claim 1

      In his first claim, he alleges Defendant Bolland, the Correctional Health

Care Administrator, the individual “responsible for supervising ALL medical care,

including medical records” denied him adequate medical care in violation of the

Eighth Amendment and violated the Americans with Disabilities Act by failing to

                                           4
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 5 of 10




update medical records and insuring his disability was accommodated. (Doc. 37,

pp. 1-3) (emphasis in original). In 2013, he allegedly was granted a medical

accommodation for providing urine samples. (Id. at 2). On June 22, 2018, he was

ordered to provide a urine sample. He was not afforded the medical

accommodation and “was medically unable to urinate.” (Id.). He was issued a

misconduct and the hearing examiner imposed various sanctions. (Id.). According

to the hearing examiner, his alleged accommodation was not “in the new computer

medical records.” (Id.). Following the disciplinary hearing, he informed Bolland

of his accommodation. Bolland had him evaluated by a medical doctor and mental

health doctor, both of whom noted that certain diagnoses were missing from the

computer records. He does not allege that his medical accommodation of being

“medically unable to urinate” was confirmed by either the medical or mental health

doctor. He alleges that Bolland “still failed to update my medical records” and

“failed to inform Super Marsh of my disability during the appeal process.” (Id.).

      The Eighth Amendment prohibits prison officials from being deliberately

indifferent to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97,

104 (1976). “To act with deliberate indifference to serious medical needs is to

recklessly disregard a substantial risk of serious harm.” Giles v. Kearney, 571 F.3d

318, 330 (3d Cir. 2009) (citations omitted). Where a prisoner has received some

                                         5
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 6 of 10




amount of medical treatment, it is difficult to establish deliberate indifference,

because prison officials are afforded considerable latitude in the diagnosis and

treatment of prisoners. See Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993).

Allegations of mere negligent treatment or even medical malpractice do not trigger

the protections of the Eighth Amendment. See Estelle, 429 U.S. at 105-06. To

succeed on such a claim, “a plaintiff must make (1) a subjective showing that ‘the

defendants were deliberately indifferent to [his or her] medical needs’ and (2) an

objective showing that ‘those needs were serious.’” Pearson v. Prison Health

Serv., 850 F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quoting Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).

      Defendant Bolland’s alleged failure to update Austin’s medical records to

include a “medically unable to urinate” accommodation does not amount to

recklessness or deliberate indifference but rather, at most, possible negligence,

which is insufficient for an Eighth Amendment violation. See Id.; see also Whitley

v. Albers, 475 U.S. 312, 319 (1986) (“It is obduracy and wantonness, not

inadvertence or error in good faith, that characterize the conduct prohibited by the

Cruel and Unusual Punishments Clause, whether that conduct occurs in connection

with establishing conditions of confinement, supplying medical needs, or restoring

official control over a tumultuous cellblock.”). Austin fails to state a claim in this

                                           6
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 7 of 10




regard.

      Austin fares no better with respect to his claim that Defendant Bolland

intentionally violated the ADA. Intentional discrimination may be satisfied by a

showing of deliberate indifference. Under this test, Austin must allege that (1)

Bolland had “knowledge that a federally protected right is substantially likely to be

violated,” (i.e. knowledge that the failure to update his record likely violated his

right to reasonable accommodations of his disability), and (2) that he failed “to act

despite that knowledge.” Furgess v. Pennsylvania Dep’t of Corr., 933 F.3d 285,

292 (3d Cir. 2019). As noted supra, he has failed to allege facts that demonstrate

deliberate indifference. The complaint is devoid of facts indicating that Defendant

Bolland had knowledge that the failure to update Austin’s medical record to

include the failure to urinate accommodation in the context of a disciplinary

hearing appeal implicated a federally protected right that was substantially likely to

be violated and, that he failed to act despite that knowledge.

      Nor is Bolland’s alleged failure to provide information in the context of the

grievance procedure actionable. The “after-the-fact” review of a grievance, or an

inmate’s dissatisfaction with the grievance response, do not establish the

involvement of officials and administrators in any underlying constitutional

deprivation. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)

                                           7
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 8 of 10




(finding where a defendant, after being informed of the violation through the filing

of grievances, reports or appeals, failed to take action to remedy the alleged wrong

is not enough to show that the defendant has the necessary personal involvement);

Pressley v. Beard, 266 F. App'x 216, 218 (3d Cir. 2008) (not precedential) (“The

District Court properly dismissed these defendants and any additional defendants

who were sued based on their failure to take corrective action when grievances or

investigations were referred to them.”); Brooks v. Beard, 167 F. App’x 923, 925

(3d Cir. 2006) (not precedential) (holding that allegations that prison officials

responded inappropriately to inmate’s later-filed grievances do not establish the

involvement of those officials and administrators in the underlying constitutional

deprivation). Thus, Defendant Bolland’s alleged failure to provide information in

the context of the grievance procedure does not rise to the level of a constitutional

claim. See Alexander v. Gennarini, 144 F. App’x 924, 925 (3d Cir. 2005) (finding

involvement in post-incident grievance process not a basis for liability).

      B.     Claims 2 through 5

      In Claims 2 through 5, Austin alleges that Defendants Szelewski and Marsh

violated his due process rights during the course of disciplinary hearing

proceedings. He seeks monetary compensation, expungement of the misconducts,

and other forms of relief.

                                           8
     Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 9 of 10




      It is well-settled that prisoners are entitled to due process protection only

when the disciplinary action results in the loss of good conduct time. Muhammed

v. Close, 540 U.S. 749 (2004); Edwards v. Balisok, 520 U.S. 641 (1997). Austin

does not allege that he was sanctioned with a loss of good conduct time. Even if

such a sanction was imposed, he would not be entitled to relief as the claim is

barred by the favorable termination rule announced in Heck v. Humphrey, 512 U.S.

477 (1994) (holding that where success in a prisoner’s § 1983 damages action

would implicitly question the validity of conviction or duration of sentence, the

litigant must first achieve favorable termination of his available state, or federal

habeas, opportunities to challenge the underlying conviction or sentence), and

extended to prison disciplinary proceedings in Edwards.

      Further, Austin was not deprived of a legally cognizable liberty interest. A

prisoner can identify a cognizable liberty interest if a punishment “imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). “In deciding whether

a protected liberty interest exists[,] ... we consider the duration of the disciplinary

confinement and the conditions of that confinement in relation to other prison

conditions.” Mitchell v. Horn, 318 F.3d 523, 532 (3d Cir. 2003). Austin has not

identified a protected liberty interest. He does not allege the conditions of his

                                            9
       Case 1:18-cv-01949-JEJ-EBC Document 46 Filed 08/03/20 Page 10 of 10




fifteen-day confinement in disciplinary custody involved an atypical and

significant hardship. Significantly longer stays in restrictive confinement did not

implicate a prisoner’s liberty interests under otherwise similar circumstances. See

Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (concluding that seven

months in disciplinary confinement alone did not violate a prisoner’s liberty

interest); Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997) (same for fifteen

months in administrative custody). The due process claims contained in Claims 2

through 5 are subject to dismissal.

III.    LEAVE TO AMEND

        Before dismissing a complaint for failure to state a claim upon which relief

may be granted, the Court must grant the Plaintiff leave to amend his complaint

unless amendment would be inequitable or futile. See Grayson v. Mayview State

Hospital, 293 F.3d 103, 114 (3rd Cir. 2002). Austin has been afforded the

opportunity to amend and has been unable to state cognizable claims. Granting him

any further opportunity the amend would be futile.

IV.     CONCLUSION

        For the above stated reasons, the Court will grant Defendants’ motion (Doc.

38) to dismiss.

        An appropriate Order follows.

                                          10
